Bell, J.
In this action for a malicious use of legal process, the verdict found for the plaintiff was authorized, under the pleadings and the evidence, and the court did not err in overruling the general grounds of the defendant’s motion for a new trial.
The special grounds of the motion, not being referred to in the brief filed by the defendant’s counsel, are treated as abandoned.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.

Parker & Patterson, for plaintiff in error.
H. A. Allen, contra.